Citation Nr: 0405432	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  01-08 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The appellant is the widow of the veteran who is reported to 
have had active service from February 1970 to February 1974.

This appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  
Department of Veterans Affairs (VA) will notify you if 
further action is required on your part.


REMAND

The Board of Veterans'Appeals (Board) initially notes that 
appellant has raised numerous claims for accrued benefits 
based on claims that were pending at the time of the 
veteran's death.  At appellant's recent hearing before the 
Board in September of 2003, while the appellant's 
representative only specifically identified a claim for 
compensation under 38 U.S.C.A. § 1318 (2002), accrued 
benefits claims based on a pending claim for an earlier 
effective date for disability pension with aid and attendance 
benefits, and a pending claim for service connection for 
post-traumatic stress disorder (PTSD) (transcript (T.) at pp. 
3-4), it is clear from other statements from the appellant 
that she intends to pursue all benefits that should have been 
reasonably inferred by the VA, which would include additional 
accrued benefits claims arising out of pending claims for 
service connection for testicular cancer and lung cancer.  
The Board's review of the claims file reveals that the RO has 
only adjudicated the issues of entitlement to service 
connection for testicular and lung cancer in the context of 
the claim for service connection for cause of death, and has 
also not adjudicated a claim for compensation under 
38 U.S.C.A. § 1318, or accrued benefits claims based on a 
pending claim for an earlier effective date for disability 
pension with aid and attendance benefits, and a pending claim 
for service connection for PTSD.  Accordingly, the claim for 
compensation under 38 U.S.C.A. § 1318 and all accrued 
benefits claims are referred to the RO for appropriate 
adjudication.  As the RO's decision as to one or more of the 
accrued benefits claims may impact the disposition of the 
claim for service connection for cause of death, the Board 
will defer any decision on this issue pending the 
adjudication of the appellant's additional claims.

However, while the Board does not currently have jurisdiction 
to direct specific development with respect to appellant's 
additional claims, it does have jurisdiction to consider 
whether there has been adequate compliance with the 
provisions of the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002) 
(VCAA), and in this regard, it observes that notices 
contained within the claims file pertinent to the VCAA only 
refer to the claim for service connection for cause of death.  
Indeed, at the time of the appellant's hearing before the 
Board in September 2003, the appellant's representative 
asserted the lack of adequate development under the VCAA, and 
specifically requested that this case be remanded to the RO 
for complete readjudication following that development (T. at 
pp. 15-20).  Consequently, the Board finds that it has no 
option but to remand the issue on appeal so that the 
appellant can be provided with an appropriate letter that 
addresses the cause of death claim, to include a claim under 
38 U.S.C.A. § 1318, and all accrued benefits claims 
consistent with Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and for the completion of any additional development 
warranted with respect to all of appellant's claims.

Accordingly, this case is REMANDED for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The case should again be reviewed on 
the basis of any additional evidence.  If 
the benefit sought is not granted in 
full, the appellant should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
Veterans' Benefits Administration (VBA)'s Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious




handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



